CASE 0:20-mc-00070-NEB-TNL Doc. 1-1 Filed 10/05/20 Page 1 of 8




               Exhibit A
        CASE 0:20-mc-00070-NEB-TNL Doc. 1-1 Filed 10/05/20 Page 2 of 8




                                                                   William D. Schultz
                                                                   wschultz@merchantgould.com
                                                                   612.336.4677

October 5, 2020

DigitalOcean, LLC
Attn: Legal
101 Avenue of the Americas, 10th Floor
New York, NY 10013

VIA EMAIL: dmca@digitalocean.com


RE: Subpoena to DigitalOcean, LLC


To Whom It May Concern:

       Merchant & Gould P.C. represents Natco Pharma Limited (“Natco”). Pursuant to 17
U.S.C. § 512(c), we hereby provide you with written notice of infringement of copyrights
belonging to Natco.

        As you know, the Digital Millennium Copyright Act require the following elements for a
notification of claimed infringement:

              (i)        A physical or electronic signature of a person authorized to act on
                         behalf of the owner of an exclusive right that is allegedly infringed.

              (ii)       Identification of the copyrighted work claimed to have been infringed,
                         or, if multiple copyrighted works at a single online site are covered by
                         a single notification, a representative list of such works at that site.

              (iii)      Identification of the material that is claimed to be infringing or to be
                         the subject of infringing activity and that is to be removed or access to
                         which is to be disabled, and information reasonably sufficient to
                         permit the service provider to locate the material.

              (iv)       Information reasonably sufficient to permit the service provider to
                         contact the complaining party, such as an address, telephone number,


                              150 South Fifth Street | Suite 2200 | Minneapolis, MN
55402-4247
            CASE 0:20-mc-00070-NEB-TNL Doc. 1-1 Filed 10/05/20 Page 3 of 8

October 5, 2020
Page 2
                                 and, if available, an electronic mail address at which the complaining
                                 party may be contacted.

                    (v)          A statement that the complaining party has a good faith belief that use
                                 of the material in the manner complained of is not authorized by the
                                 copyright owner, its agent, or the law.

                    (vi)         A statement that the information in the notification is accurate, and
                                 under penalty of perjury, that the complaining party is authorized to
                                 act on behalf of the owner of an exclusive right that is allegedly
                                 infringed.1

                    We hereby satisfy each of these elements.

                  First, as you can see from the attached Declaration of Madineedi Adinarayana,
           Company Secretary and Vice President of Legal and Corporate Affairs of Natco,
           Merchant & Gould P.C. is authorized to act on behalf of Natco Pharma Limited in
           connection with Natco’s exclusive copyrights that have been infringed. Madineedi
           Adinarayana’s signature appears at the bottom of that Declaration.

                   Second, Natco’s copyrights are set forth in the Madineedi Adinarayana
           declaration in a table that shows Natco’s copyrighted content in a first column followed
           by the infringing content in a second column. This content relates to photographs owned
           by Natco. Natco owns this content.

                    Third, the infringing content appears at the following webpages:

                    -      https://www.tradeindia.com/Seller-6530100-Natco-Pharma-Ltd-/
                    -      https://www.tradeindia.com/fp3395837/Azacitidine.html
                    -      https://www.tradeindia.com/fp3395718/Rasburnat.html
                    -      https://www.tradeindia.com/fp3395668/Alphalan-Tablets.html

                  Further, the website at https://www.tradeindia.com/Seller-24914124-
           Natco/product-services.html appears to be related to the user who is using Natco’s
           information to sell products via the trading site www.tradeindia.com

                  Fourth, the return address of the undersigned in this letter is information
           reasonably sufficient to permit DigitalOcean, LLC to contact Natco.

                  Fifth, Natco has contacted the trading site www.tradeindia.com to identify the IP
           addresses associated with the user that goes by the names Mr M. Srikanth and Mr. Ashok.
           The trading site www.tradeindia.com provided the IP addresses 139.59.25.86 and
           139.59.17.146 in connection the activity associated with the user.



1
    17 U.S. C. § 512(c)(3)(A).
        CASE 0:20-mc-00070-NEB-TNL Doc. 1-1 Filed 10/05/20 Page 4 of 8

October 5, 2020
Page 3
              Sixth, Natco has a good faith belief that use of the material in the manner
      complained of is not authorized by Natco, its agent or the law. Thus, the continued
      publication of Natco’s content at the foregoing URLs without its authorization constitutes
      a clear case of copyright infringement.

               Seventh, as further detailed in the Declaration of Madineedi Adinarayana, he has
      stated, under penalty of perjury, that the information provided in his affidavit and this
      letter is accurate and that he/she is authorized to act on Natco’s behalf of its exclusive
      rights in its copyrights and content.

              Accordingly, we hereby request that you act expeditiously to remove, or disable
      access to, the above-identified infringing material. We also request that you provide the
      name(s) of the users who accessed the websites identified above.

                                            Sincerely yours,




                                            William Schultz
     CASE 0:20-mc-00070-NEB-TNL Doc. 1-1 Filed 10/05/20 Page 5 of 8




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MINNESOTA

    NATCO PHARMA LIMITED,                        )
                                                 )
               Applicant,                        )   Civil Action File No.
                                                 )
    V.                                           )
                                                 )
    DIGITALOCEAN, LLC                            )
                                                 )
               Respondent.                       )

                     DECLARATION OF Madineedi Adinarayana

I, Madineedi Adinarayana, declare under penalty of perjury as follows:

         1.      My name is Madineedi Adinarayana. I am over 60 years of age, and if
called to testify in Court or other proceeding I could and would give the following
testimony, which is based upon my own personal knowledge unless otherwise
stated.
         2.      I am the Company Secretary & Vice President (Legal & Corporate
Affairs) at Natco Pharma Limited. I am authorized to act on Natco Pharma
Limited's behalf to protect its exclusive rights in its copyrighted content.
       3.    I have read and attest to the accuracy of the Request for Identity of
Infringers Pursuant to 17 U.S.C. §512(h) related to Natco Pharma Limited's
request for a subpoena to DigitalOcean, LLC.
          4.     The law firm Merchant & Gould P.C. is authorized to act on Natco
Pharma Limited's behalf with respect to copyright matters, including copyright
matters under the Digital Millennium Copyright Act.
          5.     The purpose for which the subpoena is sought is to obtain the identity


                                             1
CASE 0:20-mc-00070-NEB-TNL Doc. 1-1 Filed 10/05/20 Page 6 of 8
CASE 0:20-mc-00070-NEB-TNL Doc. 1-1 Filed 10/05/20 Page 7 of 8
CASE 0:20-mc-00070-NEB-TNL Doc. 1-1 Filed 10/05/20 Page 8 of 8
